DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species I, fig.1 and 4A in the reply filed on 5/27/2021 is acknowledged.  The traversal is on the ground(s) that species do not shown different structure from one another.  This is not found persuasive because each helmet as shown in each figure having different visor structure shape. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites the limitation “one or more: of at least one indentation in the one or more indentations…”, renders the claim indefinite because it is unclear which 
Claim 8, line 18, recites “wherein the front portion of the helmet body extends farther forward than the shield”, renders the claim indefinite because it is unclear how or at which point and/or with respect to what point the front portion of the helmet body extends farther forward than the shield?  For the purpose of examination and as best understood the limitation is interpreted to mean “the front portion of the helmet body attached to the shield.”
Claims 9-14 are dependent of claim 8, and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-12, 14-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (2012/0291227).

Regarding claim 1, Fiedler discloses a helmet (fig.4), comprising: a helmet body (fig.4 shown a helmet structure having a front, back and an opening portions) comprising a front portion, a tail portion and a plurality of body magnets (11A/28, fig.5A, par [0077, 0099]), each body magnet comprising either a permanent magnet or a ferromagnetic material (par [0019]); a shield (2) comprising a plurality of shield magnets (10a/27, fig.5A6A, par [0077]) and two ear shield portions connected by a brow portion extending across the front portion of the helmet body, each shield magnet comprising either a permanent magnet or a ferromagnetic material wherein the shield is releasably coupled to the helmet body by magnetic attraction between the plurality of body magnets and the plurality of shield magnets (par [0077, 0099]).  But Fiedler does not explicitly discloses the helmet body and the shield are configured such that a majority of an ear of a helmet wearer is exposed with respect to the helmet body and covered with respect to the shield.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the body structure of the helmet is configured to exposed the majority an ear of wear and the visor structure 2 is configured to cover the majority an ear of wear, such modification would be considered a mere choice that involves routine skill in the art.
 Furthermore, Fielder further discloses wherein the helmet body comprises one or more indentations (fig.5A and par [0077, 0099] stated that each magnet 10a disposed in the protrusion 5a to be received by magnet 11a in the recess 7a) that are sized to receive 

Regarding claims 2-3, 5-7, Fiedler discloses wherein at least one indentation in the one or more indentations is located in a lip of the helmet body (fig.5A); wherein the shield comprises a magnetic slot (fig.5A shown magnets 27 disposed in the housing structures formed by the visor 2) configured to couple the shield magnet to the shield; wherein the plurality of body magnets and the plurality of shield magnets are aligned with respect to each other when the shield is coupled to the helmet body (fig.7); wherein the shield extends from the front of the helmet to a side rear portion of the helmet to thereby cover ears of the helmet wearer (fig.7 shown the visor 2 is extending the front the both sides of the helmet is configured to cover ears of the wearer); wherein the shield is part of a one-piece design that wraps around to side portions of the helmet to cover ears of the helmet wearer and shield ears of the helmet wearer (fig.7 shown the visor 2 is extending the front the both sides of the helmet is configured to cover ears of the wearer).
Regarding claims 8, Fiedler discloses a helmet (fig.7 shown a helmet having a front and back portions and two sides are configured exposed user’s ears as shown in fig.4), comprising: a helmet body comprising a front portion, a tail portion, and a plurality of body magnets (28, fig.5A), each body magnet comprising either a permanent magnet or a ferromagnetic material (par [0019]); a shield (2) comprising a plurality of shield magnets (27) and two ear shield portions connected by a brow portion (fig.4 shown a visor having an bow shape having a middle section and two end portions), each shield 
Furthermore, wherein the front portion of the helmet body attached to the shield (fig.7).
Regarding claim 9, Fiedler disclose the helmet of claim 8, wherein an outer surface of the brow portion of the shield is recessed with respect to an outer surface of the front portion of the helmet body such that at least part of the helmet body overhangs the brow portion of the shield (see the annotated fig.8A’ below).

    PNG
    media_image1.png
    275
    527
    media_image1.png
    Greyscale


Regarding claim 15, see the rejection of the claim 8 above.
Regarding claims 17, 19, Fiedler discloses wherein the shield is part of a one-piece design that both shield the eves and wraps around to side portions of the helmet to cover the ears of the user (fig.8A); wherein the shield is recessed with respect to a front-most part of the front portion of the helmet body such that at least part of the helmet body overhangs the brow portion of the shield (see fig.8A’ above).

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fiedler (2012/0291227) in view of Sorrentino (5991930).
Regarding claims 4, 18, Fiedler discloses wherein the tail portion is tapered and the front portion has a rounded leading edge, such that the helmet body has a tear drop form factor.  However, Sorrentino teaches a similar headwear article (fig.1); wherein .

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.